PER CURIAM.
This is an appeal from a final judgment requiring the appellant to return the deposit and consideration paid by the appellee for an option to purchase certain real property owned by the appellant. The basis of ap-pellee’s claim was that the appellant had fraudulently withheld material information about the property prior to execution of the option agreement and a renewal thereof. Upon review of the record we are of the view that the appellee simply failed to prove a cause of action of misrepresentation against the appellant. Unlike the recent case of Besett v. Basnett, 389 So.2d 995 (Fla.1980), the record here reflects no evidence of any fraudulent misrepresentations made by the appellant to the appellee.
Accordingly, the judgment of the trial court is reversed and remanded with directions that judgment be entered in favor of appellant.
ANSTEAD, BERANEK and HERSEY, JJ., concur.